Case 6:18-bk-19730-WJ    Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02           Desc
                         Main Document     Page 1 of 16



  1   MICHAEL Y. LO (SBN 101702)
      JONATHAN J. LO (SBN 305306)
  2   KELVIN J. LO (SBN 314611)
      LO & LO LLP
  3   506 North Garfield Avenue, Suite 280
      Alhambra, California 91801
  4   Telephone: 626.289.8838
      Facsimile: 626.380.3333
  5   Email: contact@lolollp.com
  6
      Proposed Counsel for Chapter 11 Debtor
  7   and Debtor-in-Possession

  8                       UNITED STATES BANKRUPTCY COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10                                 RIVERSIDE DIVISION
 11
 12   In re                                           Case No. 6:18-bk-19730-WJ

 13                                                   Chapter 11
      VARIO CORP.,
 14                                                   DEBTOR’S REPLY
                                                      MEMORANDUM IN SUPPORT OF
 15            Debtor and Debtor-in-Possession.       MOTION FOR ORDER
                                                      AUTHORIZING DEBTOR TO USE
 16                                                   CASH COLLATERAL THROUGH
                                                      AND INCLUDING JUNE 30, 2019;
 17                                                   DECLARATION OF EVA SHIH
 18                                                   Hearing
 19                                                   Date: January 8, 2019
 20                                                   Time: 3:30 p.m.
                                                      Crtrm: 304
 21                                                   Place: 3420 Twelfth Street
                                                             Riverside, CA 92501
 22
 23
 24
 25
 26
 27
 28


                                                  1

                 REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ       Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02          Desc
                            Main Document     Page 2 of 16



  1          Vario Corp. (“Debtor”), debtor and debtor-in-possession in the above-captioned
  2   Chapter 11 bankruptcy case, hereby submits this reply (the “Reply”) to the objection
  3   (Doc. No. 15) (the “Objection) filed by creditor East West Bank (the “Bank”) in
  4   opposition to Debtor’s Motion for Order Authorizing Debtor to Use Cash Collateral
  5   Through and Including June 30, 2019 (Doc No. 10) (the “Motion”).
  6   I.     INTRODUCTION
  7          In its Objection, the Bank contends that “there is no credible evidence that [the
  8   Bank] will be afforded adequate protection within the meaning of Title 11 U.S.C.
  9   363(c)(2)(B), 363(e) and 361,” and that Debtor “has engaged in deceptive conduct” and
 10   its representations “are not reliable.” Objection at 1:27 to 2:1; 2:6-7. The Objection also
 11   raises concerns about certain aspects and the legitimacy of Debtor’s operations and
 12   finances.   See generally Objection.     While the Bank’s skepticism is warranted, its
 13   concerns stem from misunderstandings of Debtor’s operations that require clarification,
 14   but more importantly, are largely irrelevant to the narrow issue of whether the Bank is
 15   adequately protected justifying Debtor’s use of cash collateral. Because the Bank is
 16   clearly adequately protected by a substantial equity cushion, the Motion should be
 17   granted in its entirety.
 18   II.    DEBTOR’S REPLY TO THE BANK’S MISCELLANEOUS CONCERNS
 19          In its Objection, the Bank alleges that Debtor sold “105% of its accounts
 20   receivable to factoring firms” and that Eva Shih, Debtor’s president, “approved the sale
 21   of accounts.”    Objection at 2:19-24.    Presumably, the Bank’s concern here is that
 22   Debtor, without the Bank’s consent, gave the factoring firms security interests in the
 23   collateral on which the Bank already claims a first priority lien. However, this assertion
 24   is not entirely accurate. In or about May 2018, Debtor telephoned the Bank to inquire
 25   about obtaining additional financing due to Debtor’s tight cash flow. Debtor spoke to
 26   Lois Chiang of the Bank’s Commercial and Int’l Banking department, who advised that
 27   Debtor seek financing from funding companies and introduced Debtor to Janice Orlando
 28


                                                   2

                   REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ          Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02              Desc
                               Main Document     Page 3 of 16



  1   of Pasadena Angels, Inc.,1 a venture capital firm. Lois Chang advised Debtor that the
  2   Bank would not object to additional financing so long as no lenders filed UCC-1
  3   financing statements. Based on this advice, Debtor sought funding from the factoring
  4   firms. On recorded telephone calls, all of the factoring firms represented to Debtor that
  5   they would not file UCC-1 statements. Debtor was surprised to learn that some of them
  6   ultimately did so.2
  7             The Bank also mentions that it will sue “[Eva Shih], her husband, and an apparent
  8   relative to whom they have transferred assets recently,” presumably under the theory
  9   that Ms. Shih transferred her house with the intent to defraud the Bank. Objection at
 10   3:2-4. To set the record straight, Ms. Shih sold her house to her niece for fair market
 11   value through escrow. Ms. Shih’s niece had recently married in August 2018 and
 12   wanted to buy a house. During that time, Ms. Shih also wanted to sell her house to pay
 13   off various liens encumbering her house because the liens were accruing interest.
 14             The Objection further alleges that Debtor’s Taiwanese supplier Grand Wisdom is
 15   not a manufacturer but rather it “acts in an undisclosed manner to merely forward orders
 16   to manufacturers,” that Debtor’s PDF purchase orders to Grand Wisdom “contain
 17   metadata which indicate that they were recently created and backdated,” and that
 18   Debtor’s wire transfers to Grand Wisdom indicate that their relationship “began not in
 19   2018 as indicated in Debtor’s motion, but in no later than early in 2017.” Objection at
 20   3:5-17.
 21             Debtor acknowledges the Motion is mistaken as to Grand Wisdom’s role in the
 22   supply chain. Grand Wisdom is not a manufacturer, but rather a trading company
 23   located in Taiwan. Debtor issues purchase orders for LED product to Grand Wisdom,
 24   who in turn issues purchase orders to manufacturers in China.                      The Chinese
 25   manufacturer produces the intermediate goods and ships them to Grand Wisdom, who
 26
      1
 27       Debtor did not end up borrowing from Pasadena Angels, Inc.
      2
 28     Of the factoring firms that filed UCC-1s, one or more of them filed UCC-1s during this bankruptcy
      case in violation of the automatic stay rendering them invalid.

                                                          3

                      REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ           Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02                 Desc
                                Main Document     Page 4 of 16



  1   assembles them into finished goods by adding power cords and packaging. Next, the
  2   finished LED product is shipped from Taiwan to Debtor to avoid the Trump tariffs on
  3   goods imported from China. Finally, Debtor resells the LED products to retailers at a
  4   30% markup.
  5             Debtor also acknowledges the Motion is mistaken as to when the relationship
  6   between Debtor and Grand Wisdom began. On June 20, 2016, Debtor entered into a
  7   contract with Grand Wisdom, effective July 1, 2016 through June 30, 2019, outlining the
  8   terms of their relationship.          Exhibit 1.     As early as January 2017, Debtor issued
  9   purchase orders to Grand Wisdom. Exhibit 2. Contrary to the Bank’s suspicion,
 10   Debtor’s wire transfers to Grand Wisdom were merely payments in the ordinary course
 11   of business pursuant to the Grand Wisdom contract for purchase orders which were
 12   fulfilled. Grand Wisdom is also a registered company in Taiwan. Exhibit 3.
 13             In the Motion, Debtor stated that it “has $1,947,553 with Grand Wisdom, of
 14   which $900,000 is a security deposit and $1 million is for prepayment of inventory.”
 15   Motion at 10:24-25.            This statement needs clarification.               Debtor currently has
 16   $2,112,600 in outstanding purchase orders with Grand Wisdom. Pursuant to the Grand
 17   Wisdom contract at paragraph 7 (in Chinese) Debtor must pay Grand Wisdom a 50%
 18   deposit3 and the remaining 50% before goods are delivered to Debtor. Thus, Debtor
 19   paid Grand Wisdom $1,056,300 which represents 50% of the $2,112,600 in outstanding
 20   purchase orders. Objection pg. 27, Ex. 4, and pg. 30, Ex. 5. Additionally, Debtor paid
 21   Grand Wisdom $901,233.50 toward requisite mold manufacturing, product safety
 22   inspections, lab testing certifications, factory audit, and cost sharing. Id. This clarifies
 23   what the $1,947,553 consists of and why Debtor paid it to Grand Wisdom.
 24             The Bank questions the benefit of Debtor’s arrangement with Grand Wisdom,
 25   asserting that “[f]or a payment of $1,000,000 and application of the deposit of
 26   $1,900,000, a total of $2,900,000, the Debtor will get $2,600,000 gross with that further
 27
 28
      3
          The 50% deposit pays for the purchase of raw materials from manufacturers.

                                                           4

                      REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ        Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02        Desc
                             Main Document     Page 5 of 16



  1   reduced by the operational costs by a Debtor which historically breaks even? What is
  2   the benefit from this?” Objection at 4:25-27. However, most of the $901,233.50 has
  3   been used to manufacture molds which Debtor now owns, and toward product safety
  4   inspections and lab certifications, all of which can be re-used for many years to come for
  5   future purchase orders. Thus, Debtor will not have to pay these costs again, allowing for
  6   greater profit margins on future purchase orders, increasing the value of the Bank’s
  7   collateral to its benefit.
  8          Grand Wisdom has already used the $901,233.50 towards the manufacturing of
  9   molds, product safety inspections, lab testing etc., and has already used the $1,056,300
 10   to purchase raw materials which are currently stored at manufacturing factories in China.
 11   Thus, Debtor’s $1,056,300 deposit has already been applied toward the purchase of
 12   goods as a 50% prepayment. But pursuant to the Grand Wisdom contract, Debtor must
 13   pay the remaining 50% to Grand Wisdom before the goods are delivered to Debtor. If
 14   Debtor cannot use cash collateral to pay the remaining 50%, Debtor will not receive the
 15   goods and Debtor will not be able to fulfill the outstanding purchase orders from
 16   retailers Walmart, Home Depot, and Hobby Lobby.           If Debtor cannot fulfill those
 17   outstanding purchase orders, Debtor’s cash flow will be severely impacted, Debtor will
 18   be forced to shut down operations, and Debtor’s $1,947,553 with Grand Wisdom would
 19   be effectively wasted.
 20          The Objection states that Debtor’s proposed cash collateral budget “indicates a
 21   net deficit of $215,146 through May of 2019 while contending that inventory and
 22   accounts receivable will be stable in amount through the end of 2019. The budget
 23   proposes no payments to factoring companies who likely are not going to sit idly by
 24   while EWB gets paid and the Debtor runs losses from operations.” Objection at 4:15-
 25   19. First, the factoring companies have not objected to Debtor’s use of cash collateral or
 26   the proposed budget, but to the extent they are secured creditors, they are adequately
 27   protected not entitling them to payments during this Chapter 11. Second, Debtor’s
 28   proposed budget shows negative cash flow through May of 2019 because it must first


                                                   5

                   REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ     Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02          Desc
                          Main Document     Page 6 of 16



  1   purchase more inventory to fulfill the outstanding purchase orders. Walmart, Home
  2   Depot, and Hobby Lobby have requested delivery dates of March and April 2019, so
  3   Debtor will not get paid on those orders until about April 2019. Beginning April 2019
  4   Debtor will be operating at a profit through the end of 2019 inventory and receivables
  5   will stabilize.
  6          The Objection audaciously suggests that the purchase orders from Walmart,
  7   Home Depot, and Hobby Lobby, submitted as Exhibit 2 of the Motion, are fabricated.
  8   Objection at 4:8-14. The Bank’s suspicion here is erroneous. The purchase orders are
  9   authentic. With respect to Hobby Lobby, page 1 of Exhibit 4 is an email from Brittany
 10   N. Spaugy to Debtor dated December 18, 2018 attaching purchase order no. 9156120.
 11   With respect to Walmart and Home Depot, Debtor receives and downloads purchase
 12   orders from the companies’ online data systems. Page 2 and 3 of Exhibit 4. As to the
 13   Walmart orders, the Motion states that Adam McFarlane now does business with
 14   Walmart in a “division (D16) that Debtor was supposed to sell into” and that Debtor
 15   currently does business with other Walmart divisions (D10, D11, and D18). In other
 16   words, McFarlane stole some of the Walmart sales, but not all. The purchase orders
 17   from Walmart are for goods in certain Walmart divisions that Debtor still sells into,
 18   dispelling the Bank’s suspicion that the Walmart orders are falsified because McFarlane
 19   stole those orders. Objection at 4:12-14.
 20          The Objection further alleges that Debtor has been transferring funds to an entity
 21   named JiangXi Tailong Optronics Corp. (“JiangXi”) which is apparently “a Chinese
 22   alter ego of Debtor,” and thus “Debtor has been dealing with itself without disclosure to
 23   [the Bank].” Objection at 3:18-22. The Bank is mistaken. JiangXi is not Debtor’s alter
 24   ego. In 2015, JiangXi and Adam McFarlane agreed that McFarlane would receive a 5%
 25   interest in JiangXi if it became publicly traded in China. JiangXi never went public.
 26   JiangXi is merely one of Debtor’s suppliers and a completely separate entity from whom
 27   Debtor purchased goods.
 28


                                                  6

                   REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ         Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02                     Desc
                              Main Document     Page 7 of 16



  1           Next, the Objection suggests that Debtor is dishonest about its financial
  2   difficulties, asserting that “[c]ontrary to the representations in the Debtor’s motion about
  3   lost sales. [sic] the Borrowing Base Certificates indicate a continuing similar level of
  4   receivables and as of May 2018 the audited financial statements indicate no unusual
  5   events.” Objection at 3:23-25. The timing of Debtor’s financial difficulties requires
  6   clarification. The financial statements and Borrowing Base Certificate cited by the Bank
  7   are as of May 2018 and September 19, 2018, before Debtor began experiencing negative
  8   cash flow in October 2018. Prior to October 2018, Debtor had always carried 8-12
  9   weeks of inventory in its warehouse, and Debtor had been selling that existing inventory.
 10   Moreover, the Trump tariffs did not become effective until September 24, 2019, and the
 11   Adam McFarlane conspiracy described in the Motion did not financially impact Debtor
 12   until approximately September 2019. Further, the $10 million in Walmart orders stolen
 13   by Adam McFarlane as stated in the Motion are lost future sales from a product program
 14   that was to begin in March 2019.
 15           The Objection contends that “[w]hether the Debtor owns any of the receivables
 16   which its factors think that they own is likely to be debated.” Objection at 5:6-8. Debtor
 17   recently learned that Walmart and Home Depot have released $136,784.45 in
 18   receivables, which the factors claim ownership of, into Debtor’s DIP account. Debtor is
 19   also considering prosecuting avoidable transfer claims it may have against the factors to
 20   recover any preference payments made to them, which would increase the assets of the
 21   bankruptcy estate to the Bank’s benefit.
 22           Finally, in a recent telephone conversation with Debtor’s counsel on January 4,
 23   2019, the Bank contended that four entities4 with whom Debtor does business are
 24   insiders of Debtor, and thus, under the loan agreement they are not “eligible receivables”
 25   rendering the Borrowing Base Certificates false. These four entities are all legitimate
 26
 27
      4
       These four entities are Bright Yard Living Corp., Mix and Match LLC, Centenary Development Corp., and Rona
 28   Global Inc.


                                                          7

                    REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ         Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02                   Desc
                              Main Document     Page 8 of 16



  1   distributors of Debtor that sell Debtor’s products in various territories to maximize
  2   Debtor’s distribution channels. Debtor entered into distribution agreements with these
  3   entities and provided the agreements to the Bank during its 2016 and 2017 financial
  4   audits. The Bank cannot now go back and claim foul when it should have raised these
  5   concerns as part of its due diligence.
  6           Debtor believes that the Bank’s concerns are warranted, but that they stem from
  7   misunderstandings or a lack of information about Debtor’s operations. Debtor wants to
  8   cooperate with the Bank to ensure a smooth Chapter 11 reorganization, and will comply
  9   with the Bank’s requests for information and documentation moving forward.
 10   III.    THE BANK IS ADEQUATELY PROTECTED BY A SUBSTANTIAL
 11           EQUITY CUSHION
 12           More importantly, however, the issues raised in the Objection are not properly
 13   before the Court, because they are largely irrelevant to the narrow issue of whether the
 14   Bank is adequately protected justifying use of cash collateral.                 As set forth in the
 15   Motion, the aggregate value of Debtor’s assets is a conservative $6,935,383.09,5 while
 16   the Bank’s claim is only $2,498,556.00 as of the petition date. Thus, the Bank is
 17   protected by $4,436,827.07 in equity, which amounts to a 177.58% equity cushion, far
 18   exceeding the 20% equity cushion that the Ninth Circuit and California bankruptcy
 19   judges hold constitutes clear adequate protection of a secured creditor’s interest in cash
 20   collateral. In re Mellor, 734 F.2d 1396, 1401 (9th Cir. 1984). The Bank is also
 21   protected by the Debtor’s continued business operations. Accordingly, use of cash
 22   collateral should be authorized, and Debtor should not be required to make any adequate
 23   protection payments to the Bank during the pendency of this Chapter 11 case.
 24
 25
 26
 27
      5
       Debtor requests that the Court take judicial notice of Debtor’s Schedule A/B on file with the Court
      which values its assets at $6,935,383.09. Debtor’s opinion as to the value of the assets should be given
 28   more weight since Debtor is in the LED lighting industry. Moreover, the Bank has offered no expert
      opinion as to the value of the assets.

                                                         8

                    REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ        Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02         Desc
                             Main Document     Page 9 of 16



  1   IV.    THE     BANK’S       REQUEST       TO     NOT     ALLOW       USE     OF    CASH
  2          COLLATERAL TO FULFILL OUTSTANDING PURCHASE ORDERS
  3          MAKES LITTLE SENSE
  4          Debtor submits that the Bank’s request to limit use of cash collateral “to payment
  5   of rent, utilities and salaries of persons necessary for collection of accounts and sale of
  6   present inventory” makes little, if any, sense. If Debtor cannot use cash collateral to pay
  7   its suppliers (Grand Wisdom, for example), Debtor will not receive the goods and
  8   Debtor will not be able to fulfill the outstanding purchase orders from retailers Walmart,
  9   Home Depot, and Hobby Lobby. If Debtor cannot fulfill those outstanding purchase
 10   orders, Debtor’s cash flow will be severely impacted, Debtor will be forced to shut down
 11   operations, and Debtor’s $1,947,553 with Grand Wisdom would be effectively wasted.
 12   Thus, prohibiting Debtor from using cash collateral to pay for more inventory would
 13   decimate the going-concern value of Debtor’s assets to the detriment of the Bank and
 14   creditors.
 15          To the extent the Bank requests that Debtor only be permitted to use cash
 16   collateral on a limited, interim basis, this request, if granted, would only cause an
 17   increase in administrative expenses of the estate by requiring Debtor’s attorneys to draft,
 18   file, and serve additional briefings and appear at additional hearings with no appreciable
 19   benefit to the Bank.
 20   V.     THE COURT SHOULD NOT ORDER DEBTOR TO MAKE ADEQUATE
 21          PROTECTION PAYMENTS TO THE BANK
 22          A secured creditor, whether oversecured or undersecured, is not entitled to
 23   adequate protection to compensate for any lost opportunities the creditor may suffer
 24   from having its collateral “frozen” by the automatic stay during the course of a
 25   bankruptcy case. United Savings Association of Texas v. Timbers of Inwood Forest
 26   Associates, Ltd., 484 U.S. 365 (1988) (secured creditor not entitled to payment to
 27   compensate for its inability to foreclose upon the collateral during bankruptcy
 28   proceedings); In re Delta Resources, Inc., 54 F.3d 722, 730 (11th Cir. 1995) (applying


                                                   9

                   REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ         Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02            Desc
                              Main Document    Page 10 of 16



  1   same rationale to oversecured creditors); In re Cimarron Investors, 848 F.2d 974, 975-
  2   976 (9th Cir. 1988).
  3            As set forth above, the Bank is protected by at least a 177.58% equity cushion
  4   and by Debtor’s continued business operations.             Additionally, the Bank has not
  5   presented expert opinion evidence of the value of Debtor’s assets or that the value of the
  6   collateral is declining.      Accordingly, the Court should not order Debtor to make
  7   adequate protection payments to the Bank.
  8   VI.      CONCLUSION
  9            Accordingly, Debtor respectfully requests that this Court enter an order:
 10         (1) granting the Motion in its entirety;
 11         (2) authorizing Debtor to use cash collateral to (i) pay all of the expenses set forth in
 12            the Budget through and including June 30, 2019, with authority to deviate from
 13            the line items in the Budget by up to 20%, on both a line item and aggregate
 14            basis, with any unused portions to be carried over into the following month(s);
 15            and (ii) pay all quarterly fees owing to the Office of the United States Trustee and
 16            all expenses owing the Clerk of the Bankruptcy Court; and
 17         (3) granting such other and further relief as the Court deems just and proper.
 18
 19   Dated: January 6, 2019                                LO & LO LLP
 20
 21
                                                        By:    /s/ Michael Y. Lo
                                                           Michael Y. Lo
 22                                                        Jonathan J. Lo
                                                           Kelvin J. Lo
 23
                                                           Counsel for Chapter 11 Debtor
 24                                                        and Debtor-in-Possession
 25
 26
 27
 28


                                                       10

                     REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ          Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02              Desc
                               Main Document    Page 11 of 16



  1
                                      DECLARATION OF EVA SHIH
      I, Eva Shih, hereby declare:
  2
                1.      I am over 18 years of age. I have personal knowledge of the facts set forth
  3
      herein, unless stated on information and belief, and if called as a witness, I could and
  4
      would competently testify thereto.
  5
                2.      I make this declaration in support of the Reply brief submitted herewith
  6
      and the Motion for Order Authorizing Debtor to Use Cash Collateral Through and
  7
      Including June 30, 2019.            Unless otherwise indicated or implied by context, all
  8
      capitalized terms used herein have the same meanings as ascribed to them in the Reply.
  9
                3.      I have reviewed and am knowledgeable about the books and records of
 10
      Debtor. Such books and records are made in the regular practice of business, kept in the
 11
      regular course of business, made by a person with knowledge of the events and
 12
      information related thereto, and made at or near the time of events and information
 13
      recorded.
 14
                4.      In or about May 2018, Debtor telephoned the Bank to inquire about
 15
      obtaining additional financing due to Debtor’s tight cash flow. Debtor spoke to Lois
 16
      Chiang of the Bank’s Commercial and Int’l Banking department, who advised that
 17
      Debtor seek financing from funding companies and introduced Debtor to Janice Orlando
 18
      of Pasadena Angels, Inc.,6 a venture capital firm. Lois Chang advised Debtor that the
 19
      Bank would not object to additional financing so long as no lenders filed UCC-1
 20
      financing statements. Based on this advice, Debtor sought funding from the factoring
 21
      firms. On recorded telephone calls, all of the factoring firms represented to Debtor that
 22
      they would not file UCC-1 statements. Debtor was surprised to learn that some of them
 23
      ultimately did so.7
 24
 25
 26
      6
 27       Debtor did not end up borrowing from Pasadena Angels, Inc.
      7
 28     Of the factoring firms that filed UCC-1s, one or more of them filed UCC-1s during this bankruptcy
      case in violation of the automatic stay rendering them invalid.

                                                          11

                      REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ      Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02       Desc
                           Main Document    Page 12 of 16



  1          5.     I sold my house to my niece for fair market value through escrow. My
  2   niece recently married in August 2018 and wanted to buy a house. During that time, I
  3   also wanted to sell her house to pay off various liens encumbering my house because the
  4   liens were accruing interest.
  5          6.     Debtor acknowledges the Motion is mistaken as to Grand Wisdom’s role
  6   in the supply chain. Grand Wisdom is not a manufacturer, but rather a trading company
  7   located in Taiwan. Debtor issues purchase orders for LED product to Grand Wisdom,
  8   who in turn issues purchase orders to manufacturers in China.            The Chinese
  9   manufacturer produces the intermediate goods and ships them to Grand Wisdom, who
 10   assembles them into finished goods by adding power cords and packaging. Next, the
 11   finished LED product is shipped from Taiwan to Debtor to avoid the Trump tariffs on
 12   goods imported from China. Finally, Debtor resells the LED products to retailers at a
 13   30% markup.
 14          7.     Debtor also acknowledges the Motion is mistaken as to when the
 15   relationship between Debtor and Grand Wisdom began. On June 20, 2016, Debtor
 16   entered into a contract with Grand Wisdom, effective July 1, 2016 through June 30,
 17   2019, outlining the terms of their relationship. Attached hereto as Exhibit 1 is a true
 18   and correct copy of the Grand Wisdom contract.
 19          8.     As early as January 2017, Debtor issued purchase orders to Grand
 20   Wisdom. Attached hereto as Exhibit 2 are true and correct copies of January and
 21   February 2017 purchase orders to Grand Wisdom. Contrary to the Bank’s suspicion,
 22   Debtor’s wire transfers to Grand Wisdom were merely payments in the ordinary course
 23   of business pursuant to the Grand Wisdom contract for purchase orders which were
 24   fulfilled.
 25          9.     Grand Wisdom is a registered company in Taiwan. Attached hereto as
 26   Exhibit 3 is a true and correct copy of a printout from a legitimate online database
 27   showing that Grand Wisdom is a registered company in Taiwan.
 28


                                                 12

                   REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ           Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02        Desc
                                Main Document    Page 13 of 16



  1             10.     Debtor currently has $2,112,600 in outstanding purchase orders with
  2   Grand Wisdom. Pursuant to the Grand Wisdom contract at paragraph 7 (in Chinese)
  3   Debtor must pay Grand Wisdom a 50% deposit8 and the remaining 50% before goods
  4   are delivered to Debtor. Thus, Debtor paid Grand Wisdom $1,056,300 which represents
  5   50% of the $2,112,600 in outstanding purchase orders. Additionally, Debtor paid Grand
  6   Wisdom $901,233.50 toward requisite mold manufacturing, product safety inspections,
  7   lab testing certifications, factory audit, and cost sharing.
  8             11.     Most of the $901,233.50 paid to Grand Wisdom has been used to
  9   manufacture molds which Debtor now owns, and toward product safety inspections and
 10   lab certifications, all of which can be re-used for many years to come for future purchase
 11   orders. Thus, Debtor will not have to pay these costs again, allowing for greater profit
 12   margins on future purchase orders, increasing the value of the Bank’s collateral to its
 13   benefit.
 14             12.     Grand Wisdom has already used the $901,233.50 towards the
 15   manufacturing of molds, product safety inspections, lab testing etc., and has already
 16   used the $1,056,300 to purchase raw materials which are currently stored at
 17   manufacturing factories in China. Thus, Debtor’s $1,056,300 deposit has already been
 18   applied toward the purchase of goods as a 50% prepayment. But pursuant to the Grand
 19   Wisdom contract, Debtor must pay the remaining 50% to Grand Wisdom before the
 20   goods are delivered to Debtor. If Debtor cannot use cash collateral to pay the remaining
 21   50%, Debtor will not receive the goods and Debtor will not be able to fulfill the
 22   outstanding purchase orders from retailers Walmart, Home Depot, and Hobby Lobby. If
 23   Debtor cannot fulfill those outstanding purchase orders, Debtor’s cash flow will be
 24   severely impacted, Debtor will be forced to shut down operations, and Debtor’s
 25   $1,947,553 with Grand Wisdom would be effectively wasted.
 26
 27
 28
      8
          The 50% deposit pays for the purchase of raw materials from manufacturers.

                                                          13

                      REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ      Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02          Desc
                           Main Document    Page 14 of 16



  1          13.    Debtor’s proposed budget shows negative cash flow through May of 2019
  2   because it must first purchase more inventory to fulfill the outstanding purchase orders.
  3   Walmart, Home Depot, and Hobby Lobby have requested delivery dates of March and
  4   April 2019, so Debtor will not get paid on those orders until about April 2019.
  5   Beginning April 2019 Debtor will be operating at a profit through the end of 2019
  6   inventory and receivables will stabilize.
  7          14.    The purchase orders from Walmart, Home Depot, and Hobby Lobby are
  8   authentic. With respect to Hobby Lobby, attached hereto as page 1 of Exhibit 4 is a true
  9   and correct email from Brittany N. Spaugy to Debtor dated December 18, 2018 attaching
 10   purchase order no. 9156120.       With respect to Walmart and Home Depot, Debtor
 11   receives and downloads purchase orders from the companies’ online data systems.
 12   Attached hereto as pages 2 and 3 of Exhibit 4 are screenshots of the online data systems
 13   where Debtor received and downloaded the purchase orders. As to the Walmart orders,
 14   the Motion states that Adam McFarlane now does business with Walmart in a “division
 15   (D16) that Debtor was supposed to sell into” and that Debtor currently does business
 16   with other Walmart divisions (D10, D11, and D18). In other words, McFarlane stole
 17   some of the Walmart sales, but not all. The purchase orders from Walmart are for goods
 18   in certain Walmart divisions that Debtor still sells into, dispelling the Bank’s suspicion
 19   that the Walmart orders are falsified because McFarlane stole those orders.
 20          15.    JiangXi is not Debtor’s alter ego. In 2015, JiangXi and Adam McFarlane
 21   agreed that McFarlane would receive a 5% interest in JiangXi if it became publicly
 22   traded in China. JiangXi never went public. JiangXi is merely one of Debtor’s suppliers
 23   and a completely separate entity from whom Debtor purchased goods.
 24          16.    The financial statements and Borrowing Base Certificate cited by the Bank
 25   are as of May 2018 and September 19, 2018, before Debtor began experiencing negative
 26   cash flow in October 2018. Prior to October 2018, Debtor had always carried 8-12
 27   weeks of inventory in its warehouse, and Debtor had been selling that existing inventory.
 28   Moreover, the Trump tariffs did not become effective until September 24, 2019, and the


                                                  14

                   REPLY IN SUPPORT OF MOTION TO USE CASH COLLATERAL
Case 6:18-bk-19730-WJ   Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02   Desc
                        Main Document    Page 15 of 16
        Case 6:18-bk-19730-WJ                      Doc 19 Filed 01/07/19 Entered 01/07/19 09:47:02                                     Desc
                                                   Main Document    Page 16 of 16

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

506 N. Garfield Ave., Suite 280, Alhambra, CA 91801

A true and correct copy of the foregoing document entitled: REPLY MEMORANDUM IN SUPPORT OF MOTION FOR
ORDER AUTHORIZING DEBTOR TO USE CASH COLLATERAL THROUGH AND INCLUDING JUNE 30, 2019;
DECLARATION OF EVA SHIH will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
01/07/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Elmer D Martin, III, Courtesy NEF: elmermartin@gmail.com
Abram Feuerstein, counsel for U.S. Trustee: abram.s.feuerstein@usdoj.gov
Everett L Green, counsel for U.S. Trustee: everett.1.green@usdoj.gov
United States Trustee (RS): ustpregion16.rs.ecf@usdoj.gov
Michael Y. Lo, counsel for Debtor: bklolaw@gmail.com, jaylo1225@gmail.com
Christopher J Langley, former counsel for Debtor: chris@langleylegal.com

                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 01/07/2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

VIA PERSONAL DELIVERY
Hon. Wayne Johnson
United States Bankruptcy Court
3420 Twelfth Street, Suite 384
Riverside, CA 92501-3819



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 01/07/2019                     Kelvin J. Lo                                                    /s/ Kelvin J. Lo
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
